Citation Nr: 0603307	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  96-44 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE


Entitlement to a compensable rating for inactive pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



INTRODUCTION

The veteran had active service from October 1966 to September 
1968.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 1996 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified before the undersigned Veterans Law 
Judge of the Board at a video conference hearing in December 
1998.  The hearing transcript is of record.

This appeal has been remanded on numerous occasions for 
further evidentiary development.  See Board decisions dated 
April 1999, November 2003 and February 2005.  The case is 
once more before the Board for appellate consideration.

The Board finds that further evidentiary development is 
needed.  Accordingly, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on their part.


REMAND

As much as the Board regrets further delay in the 
adjudication of this claim, it finds that further development 
is needed before a decision can be issued on the merits of 
the claim.  Further development would ensure that the 
veteran's due process rights, including those associated with 
the Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
and VA regulations implementing VCAA, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2005), are met.  The specific 
bases for remand are set forth below.

First, the Board finds that the February 2005 remand orders 
were not fully complied with.  As a matter of law, a remand 
by the Court or the Board confers on the claimant the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board's February 2005 remand order directed that a VA 
compensation and pension (C&P) respiratory examination be 
conducted.  As part of the C&P examination, the Board 
requested that all indicated tests, including pulmonary 
function tests, should be performed.  The Board requested 
that the examination report contain data pertaining to actual 
versus predicted values for FEV-1, FEV-1/FVC and DLCO (sb); 
and information pertaining to maximum oxygen consumption 
(measured in milliliters per kilogram per minute).  The VA 
examiner was asked to specifically note whether the veteran 
has obstructive airway disease and whether it is a residual 
of his service-connected pulmonary tuberculosis (PTB).  The 
examiner was also asked to note whether there is any residual 
pulmonary fibrosis due to the PTB.  Lastly, the VA examiner 
was asked to note what disabling effects exist if a pulmonary 
disability or diagnosis unrelated to service-connected 
inactive PTB is present, and to note whether it is due to the 
service-connected disease alone and, if not possible to 
differentiate between the disabling effects of service-
connected inactive PTB and non-service-connected pulmonary 
problems, to so indicate.  The VA examiner did find that the 
veteran suffers from severe obstructive airway disease, and 
opined that it is not a residual of his PTB.  The remaining 
remand orders, however, were not complied with.

In addition to the fact that the remand orders were not 
substantially complied with, the Board also finds that the 
pulmonary functions test results conducted in April 2005 are 
incomplete.  The Schedule provides criteria for pulmonary 
tuberculosis (PTB) initially evaluated after August 19, 1968.  
For chronic, inactive PTB, depending on the specific 
findings, the residuals should be rated as interstitial lung 
disease, restrictive lung disease, or, when obstructive lung 
disease is the major residual, as chronic bronchitis.  See 38 
C.F.R. § 4.97, Diagnostic Code 6731 (2005).  This provision 
applies to the instant case, as the initial grant of service 
connection was not made until after August 19, 1968.  See May 
1969 rating decision.  

Evaluations of chronic bronchitis (Diagnostic Code 6600), 
interstitial lung disease (Diagnostic Codes 6825-6833) and 
restrictive lung disease (Diagnostic Codes 6840-6845) require 
readings for forced expiratory volume in one second (FEV-1), 
forced vital capacity (FVC),  FEV-1/FVC, diffusion capacity 
of carbon monoxide, single breath (DLCO (sb)) and maximum 
exercise capacity.  The April 2005 pulmonary functions test 
failed to include percentage readings for FVC, FEV-1, and 
FEV-1/FVC.  Instead, the VA examiner noted that FEV1, FVC, 
FEV1/FVC ratio and forced expiratory flow rate (FEF) 25-75% 
were reduced.  The test also failed to test the veteran's 
DLCO (sb) and maximum exercise capacity, which, as noted 
above, was requested by the Board in its remand order.

In light of the foregoing, the claim is REMANDED to the RO 
for the following action:

1.  Schedule the veteran for a VA 
respiratory examination to ascertain the 
nature and severity of any residual 
disability due to the service-connected 
inactive pulmonary tuberculosis.  The 
examiner must review the claims folder.  
All necessary tests for rating chronic 
bronchitis, interstitial lung disease, 
and restrictive lung disease (i.e., FVC, 
DLCO(sb), maximum exercise capacity 
expressed in ml/kg/min, FEV-1, FEV-1/FVC) 
should be performed unless 
contraindicated.  If a test cannot be 
performed, the examination report should 
indicate why the test was not performed.  
The examiner should specifically note 
whether there is any residual pulmonary 
fibrosis due to the pulmonary 
tuberculosis.  If a pulmonary disability 
or diagnosis unrelated to the service-
connected inactive pulmonary tuberculosis 
exists, the examiner should indicate what 
the disabling effects due to the service-
connected disease alone are.  If it is 
not possible to differentiate between the 
disabling effects of service-connected 
inactive pulmonary tuberculosis and non-
service-connected pulmonary problems, the 
examiner should so indicate.  

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim. At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 
 
